Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Indictment Nos. 3794/94, 4256/94, 4841/94, and 4842/94.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, was not an improvident exercise of discretion, and did not
*420violate "constitutional or statutory standards” (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Pizzuto, J. P., Joy, Friedmann and Goldstein, JJ., concur.